*78The opinion of the court was delivered by
Tart, J.
The bill alleges that one Downer was indebted to the orator in the sum of one hundred and forty-four dollars and eighty-nine cents, a part of the United States surplus fund, held by the town for the use of schools; that Downer then owned land in Ripton and was responsible for all his debts; that he conveyed his real estate to Irvin D. McQuivey and his wife, Eliza J., and in part consideration thereof, McQuivey and his wife agreed to pay the orator’s debt; that Irvin D. gave his promissory note for the amount, and secured it by mortgage, with covenants of warranty, upon part of the premises so conveyed to him and his wife ; that the orator was ignorant of the interest of McQuivey’s wife in said premises ; that Eliza J\, until recently, and Irvin D. until his death, recognized the claim as a valid lien upon the premises ; that Irvin D. deceased, and that his administrator refused to pay the debt and to recognize the orator’s claim as a lien upon the premises, and that Eliza J. claimed the land free from any lien in favor of the orator. The bill prays that the premises stand charged with the equitable lien thereon, securing said claim. The gist of the complaint is that the orator was ignorant of the rights of Eliza J. in the mortgaged premises, and that the McQuiveys, for a time, recognized the claim as a valid lien thereon. The parties evidently were mistaken as to the legal effect of the deed to husband and wife, which by law, in respect of survivorship, is like joint tenancy. If the orator was ignorant of the rights of the McQuiveys, it arose from its neglect- in not examining the land records in its own office. There is no allegation in the bill that the orator has in any wise been injured by the fact that the McQuiveys, for a time, recognized the claim as a lien on the premises.
The bill discloses no equity in favor of the orator, and we discover none in the report of the master. The bill was properly dismissed.

Decree affirmed and cause remanded.